Case 2:20-cv-02653-RGK-PJW Document 27 Filed 05/27/20 Page 1lof3 Page ID #:209

UNITED STATES DISTRICT COURT JS-6
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:20-cv-02653-RGK-PJW Date May 27, 2020

 

 

Title JANICE WRIGHT v. COSTCO WHOLESALE CORPORATION, et al

 

 

Present: The Honorable R.GARY KLAUSNER, UNITED STATES DISTRICT JUDGE

 

 

Sharon L. Williams (not present) Not Reported N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiff: Attorneys Present for Defendants:
Not Present Not Present
Proceedings: (IN CHAMBERS) Order Re: Plaintiff’s Motion for Leave to File First

Amended Complaint and to Remand Action to State Court (DE 14)

I. INTRODUCTION

On January 23, 2020, Janice Wright (“Plaintiff”) filed a complaint against Costco Wholesale
Corporation (“Defendant”) in state court, alleging claims of premises liability and negligence arising out
of a slip and fall accident in one of Defendant’s stores. On March 20, 2020, Defendant removed this
action to federal court based on diversity jurisdiction.

Presently before the Court is Plaintiff's Motion for Leave to File First Amended Complaint and
to Remand Action to State Court. Plaintiff seeks to name Defendant’s store manager and maintenance
supervisor, both of whom are California citizens, as additional defendants. Plaintiff further requests
remand of the action, based on lack of diversity jurisdiction. For the following reasons, the Court
GRANTS Plaintiffs Motion.

Il. FACTUAL BACKGROUND

On January 29, 2018, while shopping at Costco, Plaintiff slipped and fell on smashed blueberries
and their resulting juice that had been left on the floor for an extended period of time. As a result,
Plaintiff allegedly suffered injuries and related damages.

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 3
Case 2:20-cv-02653-RGK-PJW Document 27 Filed 05/27/20 Page 2of3 Page ID #:210

UNITED STATES DISTRICT COURT JS-6
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:20-cv-02653-RGK-PJW Date May 27, 2020

 

 

Title JANICE WRIGHT v. COSTCO WHOLESALE CORPORATION, et al

 

tl. JUDICIAL STANDARD

A. Rule 15(a)(2) — Leave to Amend

Federal Rule of Civil Procedure (““Rule’’) 15(a)(2) allows a party to amend its pleading with the
court’s leave, providing that “the court should freely give leave when justice so requires.” Fed. R. Civ.
P. 15(a)(2). This policy should be applied with “extreme liberality.” Morongo Band of Mission Indians
v. Rose, 893 F.2d 1074, 1079 (9th Cir. 1990). Generally, a court will grant the motion unless the
opposing party can substantially show one of the Foman factors: “undue delay, bad faith or dilatory
motive on the part of the movant, repeated failure to cure deficiencies by amendments previously
allowed, undue prejudice to the opposing party by virtue of allowance of the amendment, [or] futility of
amendment.” Foman v. Davis, 371 U.S. 178, 182 (1962). Of the Foman factors, undue prejudice is the
most important, and the burden is on the opposing party to show prejudice. Eminence Capital, LLC
v. Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir. 2003).

B. 28 U.S.C. § 1447(e) — Joinder

Where a plaintiff seeks to joi an additional defendant after removal, it is within the court’s
discretion under 28 U.S.C. § 1447(e) whether to permit joinder of a party that will destroy diversity
jurisdiction. Newcombe v. Adolf Coors Co., 157 F.3d 686, 691 (9th Cir. 1998). The court may “deny
joinder[] or permit joinder and remand the action to the State court.” 28 U.S.C. § 1447(e).

IV. DISCUSSION

Plaintiff seeks leave to add as defendants, Russell Lee (“Lee”’) and Solidad Millan (“Millan”),
who were allegedly the store manager and maintenance supervisor on the day of the accident. Plaintiff
also requests an order remanding the action to state court. Having considered all the relevant factors, the
Court finds that both leave to amend and remand are proper.

A. Leave to Amend

Of the Foman factors, the “consideration of prejudice to the opposing party . . . carries the
greatest weight.” Eminence Capital, 316 F.3d at 1052. Absent a showing of the Foman factors for
denying leave, “there exists a presumption under Rule 15(a) in favor of granting leave to amend.” Jd.

Here, Plaintiff has filed her request to add Lee and Millan early in the litigation, before
scheduling dates, including the last day to add parties or amend pleadings, have even been set. This fact
bolsters the presumption in favor of amending under Rule 15(a), and Defendant has failed to offer any

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 2 of 3
Case 2:20-cv-02653-RGK-PJW Document 27 Filed 05/27/20 Page 3of3 Page ID #:211

UNITED STATES DISTRICT COURT JS-6
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:20-cv-02653-RGK-PJW Date May 27, 2020

 

 

Title JANICE WRIGHT v. COSTCO WHOLESALE CORPORATION, et al

 

compelling facts to rebut the presumption, particularly with regard to prejudice. In its opposition,
Defendant raises questions regarding the roles of Lee and Millan at the time of Plaintiff's accident, and
argues that Lee and Millan are not necessary parties under Rule 19(a). Defendant also argues that the
proposed FAC does not allege any facts against Lee or Millan asserting liability outside of that covered
under respondeat superior. Defendant argues, therefore, that based on the timing of Plaintiff's request, it
is clear Plaintiff seeks to add the parties for purposes of defeating diversity jurisdiction.

However, Defendant has not convinced the Court that Plaintiff's proposed claims against Lee
and Millan are invalid, or that the individuals would otherwise be sham defendants. Nor is there any
indication of prejudice to Defendant. In light of the early stage of litigation, Plaintiff's tumely request for
leave to amend, her potentially valid claims against Lee and Millan, the lack of prejudice to Defendant,
and the presumption in favor of granting leave to amend, the Court finds that leave to amend 1s proper.

B. Remand

Under § 1447(e), “[t]he decision regarding joinder of a diversity destroying-defendant is left to
the discretion of the district court....” Newcombe, 157 F.3d at 691. As discussed above, the Court finds
that it is proper to allow Plaintiff to amend her Complaint, adding Lee and Millan as defendants and

destroying diversity. Accordingly, the Court permits joinder and remands the action to state court in its
discretion under § 1447(e).

V. CONCLUSION

For the foregoing reasons, the Court GRANTS Plaintiff's Motion for Leave to Amend and
REMANDS this action to state court.

IT IS SO ORDERED.

 

Initials of Preparer

 

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 3 of 3
